ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-03-17_JUD_01_PO_03_FR.txt.                                                                                              177




                     OPINION INDIVIDUELLE DE M. LE JUGE GREENWOOD

                 [Traduction]

                    Nature de l’autorité de la chose jugée en droit international — Question de
                 savoir ce qui génère la chose jugée — Effets — Portée de l’arrêt de 2012 — Nature
                 de la demande du Nicaragua relativement au point I. 3) — Silence de l’arrêt de
                 2012 sur la demande du Nicaragua relative à un plateau continental s’étendant
                 au‑delà de 200 milles marins des côtes continentales des deux Parties — Absence
                 d’une quelconque décision de la Cour sur le fond de cette demande — Question de
                 savoir si la demande du Nicaragua relative à un plateau continental qui
                 chevaucherait celui dont la Colombie peut se prévaloir sur 200 milles marins à
                 partir de sa côte continentale est couverte par l’autorité de la chose jugée.

                    1. Le résultat serré du vote sur la troisième exception préliminaire de la
                 Colombie montre qu’il n’a pas été facile pour la Cour de résoudre les
                 questions que soulevait ladite exception. Pour cette raison, et parce qu’à
                 mon grand regret je suis en désaccord avec plusieurs de mes collègues, il
                 me semble opportun d’expliquer, dans la présente opinion individuelle,
                 pourquoi j’ai souscrit à la décision de rejeter l’argument que la Colombie
                 tire du principe de l’autorité de la chose jugée.


                     I. La doctrine de l’autorité de la chose jugée (res judicata)
                                        en droit international

                     2. Si la doctrine de l’autorité de la chose jugée (res judicata) trouve ses
                 origines dans les principes généraux du droit (voir l’opinion du juge Anzi‑
                 lotti en l’affaire de l’Interprétation des arrêts nos 7 et 8 (usine de Chorzów),
                 arrêt no 11, 1927, C.P.J.I. série A no 13, p. 27, et Bin Cheng, General Prin-
                 ciples of Law as Applied by International Courts and Tribunals, 1953,
                 p. 336‑372), elle est désormais fermement établie dans la jurisprudence de
                 la Cour (voir, notamment, Demande en interprétation de l’arrêt du
                 11 juin 1998 en l’affaire de la Frontière terrestre et maritime entre le Came‑
                 roun et le Nigéria (Cameroun c. Nigéria), exceptions préliminaires (Nigé-
                 ria c. Cameroun), arrêt, C.I.J. Recueil 1999 (I), p. 36, par. 12, et Application
                 de la convention pour la prévention et la répression du crime de génocide
                 (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I),
                 p. 90‑91, par. 115‑116). La doctrine de l’autorité de la chose jugée est
                 ­également bien ancrée dans la jurisprudence d’autres juridictions inter­
                  nationales (voir, par exemple, la sentence définitive du Tribunal d’ar­
                  bitrage en l’affaire de la Fonderie du Trail (Etats‑Unis d’Amérique
                  c. Canada), en date du 11 mars 1941 (Nations Unies, Recueil des sentences
                  arbitrales (RSA), vol. III, p. 1950‑1951), dans laquelle ce principe est
                  défini comme « une règle essentielle et constante du droit international »).

                                                                                               81




7 CIJ1093.indb 159                                                                                   15/02/17 08:28

                     délimitation du plateau continental (op. ind. greenwood)                            178

                    3. La Cour, dans son arrêt en l’affaire Bosnie‑Herzégovine c. Serbie‑­
                 et‑Monténégro, explique comme suit ce qui sous‑tend le principe de l’au‑
                 torité de la chose jugée :
                         « Le principe de l’autorité de la chose jugée répond, tant dans
                      l’ordre international que dans l’ordre interne, à deux objectifs, l’un
                      général, l’autre particulier. Premièrement, la stabilité des relations
                      juridiques exige qu’il soit mis un terme au différend considéré. La
                      fonction de la Cour est, selon l’article 38 du Statut, de « régler » les
                      « différends qui lui sont soumis », c’est‑à‑dire d’y mettre un terme.
                      Deuxièmement, il est dans l’intérêt de chacune des parties qu’une
                      affaire qui a d’ores et déjà été tranchée en sa faveur ne soit pas rou‑
                      verte. L’article 60 du Statut explicite ce caractère définitif des arrêts.
                      Priver une partie du bénéfice d’un arrêt rendu en sa faveur doit, de
                      manière générale, être considéré comme contraire aux principes aux‑
                      quels obéit le règlement judiciaire des différends. » (Application de la
                      convention pour la prévention et la répression du crime de génocide
                      (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil
                      2007 (I), p. 90‑91, par. 116.)
                    4. Point n’est besoin, par conséquent, de s’attarder sur les grandes dif‑
                 férences que revêt la notion d’autorité de la chose jugée dans les divers
                 systèmes juridiques nationaux (à ce propos, voir Albrecht Zuener et
                 Harald Koch, « Effects of Judgments : Res Judicata », Mauro Cappelletti
                 (dir. publ.), International Encyclopaedia of Comparative Law, vol. XVI,
                 2014, chap. 9). En l’espèce, ce qu’il convient d’appliquer, c’est le principe
                 de l’autorité de la chose jugée tel qu’il est consacré en droit international,
                 et en particulier tel qu’il a été précisé dans la jurisprudence de la Cour.
                 Ainsi qu’il ressort clairement de l’arrêt rendu dans la présente affaire, ce
                 principe ne s’applique que s’il y a identité des parties, de l’objet et de la
                 base juridique (autrement dit, des personae, du petitum et de la causa
                 petendi). Cependant, l’identité de ces trois éléments, si elle est une condi‑
                 tion nécessaire à l’application du principe de l’autorité de la chose jugée,
                 n’est pas suffisante. Il est également primordial que la question en cause
                 ait été tranchée à l’issue d’une procédure antérieure. Ainsi que la Cour l’a
                 dit en l’affaire Bosnie‑Herzégovine c. Serbie‑et‑Monténégro, « [s]i un point
                 n’a en fait pas été tranché, ni expressément ni par implication logique,
                 l’arrêt n’a pas force de chose jugée sur celui‑ci ; et il peut être nécessaire de
                 lire une conclusion générale dans son contexte afin de déterminer si elle
                 recouvre tel point en particulier » (C.I.J. Recueil 2007 (I), p. 95, par. 126).
                    5. Une fois qu’une décision de la Cour fait qu’une question donnée
                 devient chose jugée, les effets ainsi produits ont une portée considérable.
                 Entre les parties concernées par la décision, la question est réputée réglée
                 et ne peut plus être portée à nouveau devant la Cour, ni devant aucune
                 autre juridiction internationale 1. Mais les effets ne se limitent pas à la

                    1 Une question devenue chose jugée par la décision d’une juridiction internationale ne

                 peut d’ailleurs être rouverte entre les mêmes parties devant une juridiction nationale (voir,

                                                                                                           82




7 CIJ1093.indb 161                                                                                               15/02/17 08:28

                     délimitation du plateau continental (op. ind. greenwood)                             179

                 procédure judiciaire. Comme la Cour l’a rappelé en l’affaire Bosnie‑­
                 Herzégovine c. Serbie‑et‑Monténégro, la doctrine de l’autorité de la chose
                 jugée est un corollaire des règles énoncées à l’article 59 du Statut, à savoir
                 que les arrêts de la Cour sont obligatoires pour les parties, et à l’article 60,
                 à savoir qu’ils sont définitifs et sans recours. Une conséquence est que
                 l’autorité de la chose jugée produit des effets sur le fond autant que sur la
                 procédure. La décision par laquelle a été tranché le litige ayant force obli‑
                 gatoire pour les parties, celles‑ci ne peuvent, ni l’une ni l’autre, la contes‑
                 ter en droit. Cela vaut autant pour les initiatives individuelles que pour les
                 procédures judiciaires. Ainsi, dès lors qu’une juridiction, dans une affaire
                 opposant deux Etats, a jugé que l’un d’entre eux n’avait pas de droit sur
                 le plateau continental dans une zone déterminée, cet Etat n’est pas auto‑
                 risé, en droit international, à revendiquer par la suite un tel droit vis‑à‑vis
                 de l’autre Etat dans la zone concernée. Comme l’a rappelé la Commission
                 mixte des réclamations France‑Venezuela, « un droit, une question ou un
                 fait spécifiquement mis en cause et directement tranché par une juridiction
                 compétente ne peut, aux fins de réclamation, être contesté » (affaire de la
                 Compagnie générale de l’Orénoque, 31 juillet 1905 (Nations Unies, Recueil
                 des sentences arbitrales (RSA), vol. X, p. 276) ; les italiques sont dans
                 l’original). Ce principe s’applique aussi bien aux décisions relatives à la
                 charge de la preuve qu’à celles qui tranchent un point de droit. Lors‑
                 qu’une partie revendique un droit subordonné à des faits dont il lui
                 incombe de prouver l’existence, et qu’il est constaté par une décision
                 qu’elle ne s’est pas acquittée de cette charge de la preuve, alors ladite
                 décision revient à statuer sur l’existence du droit en question. La question
                 du droit en soi (ou de l’absence de droit) sera donc revêtue de l’autorité
                 de la chose jugée entre les parties concernées.
                    6. La Colombie considère que tel est précisément l’effet produit par
                 l’arrêt de 2012. Selon elle, la Cour a décidé dans cet arrêt que le Nicara‑
                 gua n’avait pas démontré, comme il lui revenait de le faire, qu’il avait
                 droit à un plateau continental au‑delà de 200 milles marins de sa côte
                 continentale (exceptions préliminaires de la Colombie, par. 5.31). Si la
                 Colombie avait raison, la question de ce droit serait alors réglée, entre le
                 Nicaragua et elle‑même, à perpétuité. Le Nicaragua non seulement ne
                 pourrait plus revendiquer devant la Cour, ni maintenant ni ultérieure‑
                 ment, ni devant aucune autre juridiction compétente, un quelconque droit
                 à un plateau continental au‑delà de 200 milles marins vis‑à‑vis de la
                 Colombie, mais, en outre, il ne pourrait pas davantage se prévaloir d’un
                 tel droit pour qualifier d’illicite le comportement de la Colombie dans la
                 zone concernée, ni pour prendre des mesures en réponse à ce comporte‑

                 par exemple, l’arrêt en l’affaire Dallal c. Bank Mellat (1986), QB 441, International Law
                 Reports (ILR) (1985), vol. 75, p. 151, dans lequel la Haute Cour de justice (Angleterre
                 et pays de Galles) a estimé qu’une décision du Tribunal des réclamations Etats‑Unis‑Iran
                 était revêtue de l’autorité de la chose jugée et qu’un grief rejeté par ce tribunal ne pouvait
                 donc pas être porté devant les tribunaux britanniques). Il est toutefois très rare que les
                 parties à une procédure nationale soient les mêmes que celles à une procédure internatio‑
                 nale, en particulier si ce sont des Etats qui s’opposent dans ce cadre.

                                                                                                            83




7 CIJ1093.indb 163                                                                                                15/02/17 08:28

                     délimitation du plateau continental (op. ind. greenwood)                180

                 ment. Certes, si l’arrêt de 2012 produisait les effets que lui attribue la
                 Colombie, le Nicaragua ne serait pas empêché de poursuivre la procédure
                 engagée devant la Commission des limites du plateau continental,
                 puisqu’il cherche, par cette procédure, à fixer la limite extérieure de son
                 plateau continental vis‑à‑vis de toutes les parties à la Convention des
                 Nations Unies sur le droit de la mer (ci‑après « la CNUDM »). Il ne pour‑
                 rait toutefois opposer à la Colombie aucune limite extérieure du plateau
                 continental qu’il fixerait à plus de 200 milles marins de sa côte continen‑
                 tale, même s’il a suivi en cela une recommandation de la Commission.
                 Puisqu’une décision ne produit l’effet de la chose jugée qu’entre les parties
                 au différend qu’elle règle, l’arrêt de 2012 n’empêcherait pas le Nicaragua
                 de revendiquer un droit à un plateau continental au‑delà de 200 milles
                 marins vis‑à‑vis de ses autres voisins. Mais rien ne lui permettrait de le
                 faire à l’égard de la Colombie.


                                      II. La portée de l’arrêt de 2012

                    7. A strictement parler, seul le dispositif d’un arrêt peut avoir force de
                 chose jugée. Le paragraphe pertinent du dispositif de l’arrêt de 2012 est le
                 point 3, dans lequel la Cour dit à l’unanimité qu’elle « ne peut accueillir la
                 demande formulée par la République du Nicaragua au point I. 3) de ses
                 conclusions finales » (C.I.J. Recueil 2012 (II), p. 719, par. 251 3)). Au
                 cours de la présente procédure, les deux Parties ont passé beaucoup de
                 temps à débattre du sens exact de l’expression « ne peut accueillir ». Pour
                 le Nicaragua, le fait que la Cour ait choisi d’employer cette expression, au
                 lieu de « rejeter » la demande formulée au point I. 3), revêtait la plus haute
                 importance. Selon lui, ce choix montrait que la Cour ne statuait pas sur le
                 fond de cette demande. La Colombie, pour sa part, soutenait que l’expres‑
                 sion « ne peut accueillir » était synonyme de « rejeter ». A l’appui de cet
                 argument, elle invoquait trois arrêts dans lesquels la Cour emploie les
                 termes « ne peut accueillir », ou une expression très similaire, dans le sens
                 de « rejeter » (Demande en revision et en interprétation de l’arrêt du 24 février
                 1982 en l’affaire du Plateau continental (Tunisie/Jamahiriya arabe libyenne)
                 (Tunisie c. Jamahiriya arabe libyenne), arrêt, C.I.J. Recueil 1985, p. 192 ;
                 Plates‑formes pétrolières (République islamique d’Iran c. Etats‑Unis d’Amé-
                 rique), arrêt, C.I.J. Recueil 2003, p. 161 ; Différend frontalier (Burkina
                 Faso/Niger), arrêt, C.I.J. Recueil 2013, p. 44).
                    8. La Cour a estimé — à juste titre, me semble‑t‑il — que ces analyses
                 du dispositif de l’arrêt de 2012 n’étaient pas convaincantes (voir le para‑
                 graphe 174 de l’arrêt). Le Nicaragua accordait beaucoup trop d’impor‑
                 tance à un choix de termes qui, en soi, ne permettait aucunement de
                 conclure que la Cour n’avait pas statué sur le fond. Quant à la Colombie,
                 elle déduisait trop hâtivement, des trois arrêts invoqués, que la Cour
                 employait de manière interchangeable les expressions « ne peut accueillir »
                 et « rejette ». Le plus récent de ces arrêts, relatif au Différend frontalier, ne
                 confirme en rien cet argument. Si, dans cette affaire, la Cour a conclu

                                                                                               84




7 CIJ1093.indb 165                                                                                   15/02/17 08:28

                     délimitation du plateau continental (op. ind. greenwood)              181

                 qu’elle ne pouvait accueillir certaines des demandes du Burkina Faso, ce
                 n’est pas parce que celui‑ci n’avait pas démontré le fondement factuel de
                 ses griefs, mais parce qu’aucun différend ne l’opposait au Niger sur les
                 secteurs de la frontière visés par ces demandes, et que la condition essen‑
                 tielle à l’exercice, par la Cour, de sa fonction judiciaire n’était donc pas
                 remplie (C.I.J. Recueil 2013, p. 71, par. 52). Dans l’affaire Tunisie c. Jama-
                 hiriya arabe libyenne, la Cour s’exprimait dans le contexte particulier de
                 l’interprétation d’un arrêt antérieur (C.I.J. Recueil 1985, p. 219‑220,
                 par. 50). Quant à l’affaire des Plates‑formes pétrolières, si elle semble
                 apporter quelque appui à l’argument de la Colombie, elle est toutefois
                 loin de démontrer que l’expression « ne peut accueillir » traduit nécessai‑
                 rement un rejet sur le fond.
                    9. Une piste plus efficace — celle qui est suivie dans le présent arrêt —
                 consiste à rechercher pourquoi la Cour a décidé de ne pas accueillir la
                 demande formulée au point I. 3) des conclusions finales du Nicaragua,
                 par laquelle celui‑ci la priait de dire et juger que,
                     « dans le cadre géographique et juridique constitué par les côtes conti-
                     nentales du Nicaragua et de la Colombie, la méthode de délimitation
                     à retenir consiste à tracer une limite opérant une division par parts
                     égales de la zone du plateau continental où les droits des deux Parties
                     sur celui‑ci se chevauchent » (conclusions finales du Nicaragua,
                     C.I.J. Recueil 2012 (II), p. 636, par. 17 ; les italiques sont de moi).
                 Ainsi formulée, cette demande mettait en opposition les prétentions du
                 Nicaragua à un plateau continental étendu au‑delà de 200 milles marins à
                 partir de sa côte continentale et les droits de la Colombie à un plateau
                 continental s’étendant sur 200 milles marins à partir de sa propre côte
                 continentale (voir le croquis no 2, ibid., p. 663).
                    10. Dans ce contexte, il est important de comprendre le cadre géogra‑
                 phique inhabituel dans lequel s’inscrivent les prétentions du Nicaragua.
                 Les côtes continentales nicaraguayenne (à l’ouest) et colombienne (à l’est)
                 se font face et se trouvent « à bien plus de 400 milles marins l’une de
                 l’autre » (ibid., p. 670, par. 132). Le Nicaragua revendique un plateau
                 continental étendu qui se poursuit vers l’est, au‑delà de la ligne de
                 200 milles marins mesurée à partir de sa côte continentale (point terminal
                 de la délimitation établie dans l’arrêt de 2012 ; voir ibid., p. 683, par. 159
                 et p. 714, croquis no 11), jusqu’à chevaucher le plateau continental et la
                 zone économique exclusive de la Colombie qui s’étendent sur 200 milles
                 marins vers l’ouest à partir de la côte continentale colombienne. C’est
                 cette zone de chevauchement, située à moins de 200 milles marins de la
                 côte continentale colombienne, que le Nicaragua, au point I. 3) de ses
                 conclusions finales, demandait à la Cour de délimiter entre les Parties, au
                 moyen d’une division par parts égales (comme on le voit clairement sur le
                 croquis no 2, ibid., p. 663). Toutefois, cette zone n’est pas la seule où le
                 plateau continental étendu revendiqué par le Nicaragua chevauche celui
                 dont la Colombie peut se prévaloir. Entre la ligne de 200 milles marins
                 mesurée à partir de la côte continentale nicaraguayenne et la ligne de

                                                                                            85




7 CIJ1093.indb 167                                                                                15/02/17 08:28

                     délimitation du plateau continental (op. ind. greenwood)              182

                 200 milles marins mesurée à partir de la côte colombienne, le plateau
                 continental étendu auquel prétend le Nicaragua chevauche celui dont la
                 Colombie peut se prévaloir du fait que ses îles, situées à l’ouest de la ligne
                 de 200 milles marins mesurée à partir de la côte continentale nicara‑
                 guayenne, génèrent un droit à un plateau continental et à une zone éco‑
                 nomique exclusive sur 200 milles marins à partir de leurs côtes orientales.
                 Au point I. 3) de ses conclusions finales, le Nicaragua n’avait pas abordé
                 directement la question de ce chevauchement‑là.
                    11. La conclusion de la Cour sur la demande formulée au point I. 3)
                 des conclusions finales du Nicaragua est énoncée au paragraphe 129 de
                 l’arrêt de 2012. Ce sont les motifs exposés dans ce paragraphe qui défi‑
                 nissent la portée du point 3 du dispositif. La Cour y dit que,
                     « le Nicaragua n’ayant pas, dans la présente instance, apporté la
                     preuve que sa marge continentale s’étend suffisamment loin pour
                     chevaucher le plateau continental dont la Colombie peut se prévaloir
                     sur 200 milles marins à partir de sa côte continentale, [elle] n’est pas
                     en mesure de délimiter les portions du plateau continental relevant
                     de chacune des Parties, comme le lui demande le Nicaragua… »
                     (C.I.J. Recueil 2012 (II), p. 669, par. 129 ; les italiques sont de moi).
                 Dans la présente affaire, la Colombie affirmait que la Cour, dans l’arrêt
                 de 2012, avait constaté que le Nicaragua n’avait « nullement établi un
                 quelconque droit à une portion du plateau continental au‑delà de
                 200 milles marins de ses lignes de base » et conclu « à l’absence de zones
                 de chevauchement des droits de chacune des Parties au‑delà de 200 milles
                 marins des lignes de base du Nicaragua pouvant faire l’objet d’une déli‑
                  mitation » (exceptions préliminaires de la Colombie, par. 5.31). Sur la
                  base de cet argument, la Colombie considérait que l’ensemble des
                  demandes du Nicaragua en l’espèce tombaient sous le coup de l’autorité
                  de la chose jugée générée par l’arrêt de 2012.
                     12. Il ne saurait en être ainsi. Le paragraphe 129 de l’arrêt de 2012 est
                  expressément limité à la demande du Nicaragua relative à un plateau
                  continental étendu chevauchant celui « dont la Colombie peut se prévaloir
                  sur 200 milles marins à partir de sa côte continentale » (les italiques sont
                 de moi). Il ne dit absolument rien de la demande du Nicaragua relative à
                 la zone située à plus de 200 milles marins de la côte continentale colom‑
                 bienne mais à moins de 200 milles marins des îles colombiennes. Quel que
                 soit l’effet produit par le paragraphe 129 et, partant, par le point 3 du
                 dispositif, en ce qui concerne la zone située à moins de 200 milles marins
                 de la côte continentale colombienne (nous y reviendrons plus loin), le
                 silence complet de la Cour au sujet de la zone située à plus de 200 milles
                 marins des côtes continentales respectives des Parties ne saurait être
                 ­interprété comme une décision sur les prétentions du Nicaragua dans
                  ladite zone. Pour reprendre les termes de l’affaire Bosnie‑Herzégovine
                  c. Serbie‑et‑Monténégro (voir plus haut, par. 4), ces prétentions ne consti‑
                  tuent pas un point qui a été tranché et, partant, sur lequel l’arrêt pourrait
                  avoir force de chose jugée.

                                                                                            86




7 CIJ1093.indb 169                                                                                15/02/17 08:28

                     délimitation du plateau continental (op. ind. greenwood)                183

                    13. Dans la présente procédure, il est clair que le Nicaragua demande
                 la délimitation des secteurs auxquels la Colombie et lui‑même peuvent
                 prétendre dans cette zone. Dans sa requête, il prie la Cour de déterminer
                 « [l]e tracé précis de la frontière maritime entre les portions de plateau
                 continental relevant du Nicaragua et de la Colombie au‑delà des limites
                 établies par la Cour dans son arrêt du 19 novembre 2012 » (requête, p. 9,
                 par. 12). La Colombie ayant soulevé ses exceptions préliminaires en l’es‑
                 pèce avant le dépôt du mémoire (arrêt, par. 5), le Nicaragua doit encore
                 développer les arguments sur lesquels il fonde sa demande. Cependant,
                 cette phrase tirée de sa requête montre clairement que, cette fois, il cherche
                 directement à obtenir la délimitation de toutes les portions du plateau
                 continental étendu qu’il revendique et qui pourraient chevaucher celui
                 dont la Colombie peut se prévaloir sur 200 milles marins à partir de ses
                 côtes, aussi bien continentale (à l’est) qu’insulaires (à l’ouest).

                    14. Par conséquent, il me semble évident que la troisième exception pré‑
                 liminaire, soulevée par la Colombie au motif que l’arrêt de 2012 est revêtu
                 de l’autorité de la chose jugée, devait être rejetée en ce qui concerne la
                 demande du Nicaragua relative à la zone située à plus de 200 milles marins
                 de la côte continentale colombienne. Quelle que soit la manière dont
                 l’arrêt de 2012 est analysé, on ne saurait y lire une décision sur cette
                 ­
                 demande‑là.
                    15. Reste la question de savoir si l’arrêt de 2012 contient une décision
                 sur la demande du Nicaragua relative à un plateau continental étendu che‑
                 vauchant celui « dont la Colombie peut se prévaloir sur 200 milles marins à
                 partir de sa côte continentale », décision qui serait revêtue de l’autorité de la
                 chose jugée et empêcherait donc le Nicaragua de présenter une demande à
                 l’égard de la zone en question. Selon la Colombie, la Cour n’a pas accueilli
                 la demande formulée au point I. 3) des conclusions finales du Nicaragua
                 parce que celui‑ci n’avait pas démontré, comme il lui revenait de le faire,
                 que sa marge continentale s’étendait au‑delà de la ligne de 200 milles marins
                 mesurée à partir de la côte continentale colombienne (exceptions prélimi‑
                 naires de la Colombie, par. 5.30). S’il en était ainsi, l’arrêt de 2012, pour les
                 raisons exposées précédemment, emporterait la décision que le Nicaragua
                 n’a pas droit à un plateau continental chevauchant celui dont la Colombie
                 peut se prévaloir sur 200 milles marins à partir de sa côte continentale (voir
                 plus haut, par. 6). Cette décision aurait force de chose jugée.
                    16. L’argument de la Colombie trouve un certain appui dans la version
                 française du paragraphe 129 de l’arrêt de 2012 :
                      « le Nicaragua n’ayant pas, dans la présente instance, apporté la
                      preuve que sa marge continentale s’étend suffisamment loin pour
                      chevaucher le plateau continental dont la Colombie peut se prévaloir
                      sur 200 milles marins à partir de sa côte continentale, la Cour n’est
                      pas en mesure de délimiter les portions du plateau continental rele‑
                      vant de chacune des Parties, comme le lui demande le Nicaragua… »
                      (C.I.J. Recueil 2012 (II), p. 669, par. 129.)

                                                                                               87




7 CIJ1093.indb 171                                                                                   15/02/17 08:28

                     délimitation du plateau continental (op. ind. greenwood)             184

                 L’expression française « n’ayant pas … apporté la preuve » est plus caté‑
                 gorique que son équivalent « Nicaragua has not … established » dans la
                 version anglaise. Ainsi formulé, ce constat de la Cour peut, en soi, confir‑
                 mer l’interprétation que fait la Colombie de l’arrêt de 2012.
                    17. Cependant, lorsque l’on lit ce constat dans son contexte, l’argu‑
                 ment de la Colombie devient moins convaincant. La Cour, avant de
                 conclure qu’une partie ne s’est pas acquittée de la charge de la preuve
                 — en particulier lorsqu’il s’agit d’un point central de l’affaire — analyse
                 les éléments qui lui ont été présentés et explique en quoi ils sont insuffi‑
                 sants. Or, bien que les éléments de preuve invoqués par le Nicaragua à
                 l’appui de sa demande eussent été amplement débattus par les Parties
                 dans leurs plaidoiries, elle n’a pas évalué leur qualité ou leur caractère
                 convaincant dans l’arrêt de 2012. Il n’est guère concevable que la Cour, si
                 elle entendait décider que le Nicaragua n’avait pas démontré que sa marge
                 continentale s’étendait au‑delà de 200 milles marins — décision aux
                 conséquences considérables pour les deux pays et leurs populations —, ait
                 pris une telle décision sans analyser dans son arrêt les preuves produites,
                 ou à tout le moins rendre compte du fruit de cette analyse. La Cour avait
                 assurément connaissance des débats dont ces preuves avaient fait l’objet
                 — elle les résume aux paragraphes 119 à 124 de l’arrêt —, mais, dans ses
                 motifs, elle ne dit rien du caractère convaincant des données et autres
                 éléments sur lesquels s’appuie le Nicaragua. L’arrêt de 2012 ne dit pas
                 pourquoi les preuves du Nicaragua étaient insuffisantes.

                   18. L’arrêt de 2012 ne dit pas davantage ce que le Nicaragua aurait dû
                 prouver. La Colombie n’étant pas partie à la CNUDM, la Cour a néces‑
                 sairement considéré que le droit applicable était le droit international
                 coutumier (C.I.J. Recueil 2012 (II), p. 666, par. 118). Elle a estimé que la
                 définition du plateau continental énoncée au paragraphe 1 de l’article 76
                 de la convention faisait partie du droit international coutumier. Cette
                 définition est la suivante :
                        « Le plateau continental d’un Etat côtier comprend les fonds
                     marins et leur sous‑sol au‑delà de sa mer territoriale, sur toute l’éten‑
                     due du prolongement naturel du territoire terrestre de cet Etat
                     jusqu’au rebord externe de la marge continentale, ou jusqu’à
                     200 milles marins des lignes de base à partir desquelles est mesurée la
                     largeur de la mer territoriale, lorsque le rebord externe de la marge
                     continentale se trouve à une distance inférieure. »
                 La Cour a donc admis que le droit international coutumier, comme la
                 CNUDM, reconnaît deux fondements distincts aux droits d’un Etat sur le
                 plateau continental : le critère de la distance et l’existence d’une marge
                 continentale constituant le prolongement naturel du territoire terrestre de
                 l’Etat. Pour prétendre à une zone donnée au titre du premier fondement,
                 l’Etat doit seulement démontrer que cette zone est située à moins de
                 200 milles marins de ses lignes de base. Les demandes au titre du second
                 fondement sont en revanche plus compliquées. L’Etat qui fait valoir ce

                                                                                           88




7 CIJ1093.indb 173                                                                               15/02/17 08:28

                     délimitation du plateau continental (op. ind. greenwood)              185

                 motif doit démontrer que sa marge continentale constitue le prolonge‑
                 ment naturel de son territoire terrestre et que la zone qu’il revendique est
                 située en deçà du rebord externe de cette marge. C’est ce que le Nicaragua
                 entendait démontrer en 2012.
                    19. Cependant, pour savoir si le Nicaragua avait effectivement démon‑
                 tré cela, il aurait fallu que la Cour détermine quels critères, selon le droit
                 applicable, permettent de situer le rebord externe de la marge continen‑
                 tale. La définition du plateau continental contenue au paragraphe 1 de
                 l’article 76 de la CNUDM ne donne aucune indication à ce sujet. Aux
                 paragraphes 3 à 6 du même article sont énoncés les critères correspondant
                 aux situations envisagées par la convention, mais ces paragraphes ne pou‑
                 vaient être pertinents qu’à la condition de refléter le droit international
                 coutumier, puisque c’est celui‑ci, et non la convention, qui était le droit
                 applicable en l’affaire de 2012. La Cour n’a toutefois pas jugé nécessaire
                 d’établir le caractère coutumier de ces autres dispositions. Au para‑
                 graphe 118, après avoir conclu que la définition du plateau continental
                 donnée au paragraphe 1 de l’article 76 de la CNUDM fait partie du droit
                 international coutumier, elle déclare ainsi :
                        « A ce stade, la Cour ayant simplement à examiner la question de
                     savoir si elle est en mesure de délimiter le plateau continental, comme
                     le lui demande le Nicaragua, point n’est besoin pour elle de détermi‑
                     ner si d’autres dispositions de l’article 76 de la CNUDM font partie
                     du droit international coutumier. » (C.I.J. Recueil 2012 (II), p. 666,
                     par. 118.)
                 La Cour n’a pas non plus recherché s’il existait, en droit international
                 coutumier, d’autres critères, distincts de ceux énoncés aux paragraphes 3
                 à 6 de l’article 76, permettant de vérifier si la marge continentale d’un
                 Etat s’étend à plus de 200 milles marins de ses lignes de base. Si la Cour
                 est partie du principe qu’il n’y avait pas lieu de définir les critères qu’un
                 Etat doit appliquer pour établir son droit à un plateau continental étendu
                 au regard du droit international coutumier, elle ne peut avoir décidé si le
                 Nicaragua avait ou non satisfait à ces critères.
                    20. La Cour n’ayant pas évalué ce que le Nicaragua avait démontré, ni
                 défini ce qu’il devait démontrer, force m’est de conclure que l’on ne peut
                 lire dans l’arrêt de 2012 une décision sur la charge de la preuve, qui répon‑
                 drait de manière définitive à la question de savoir si le Nicaragua peut
                 prétendre à un plateau continental chevauchant celui dont la Colombie
                 peut se prévaloir sur 200 milles marins à partir de sa côte continentale.
                 Pour cette raison, j’ai voté en faveur du rejet, dans sa totalité, de l’argu‑
                 ment que la Colombie tire du principe de l’autorité de la chose jugée.
                    21. Je vois cependant une distinction dans le raisonnement suivi,
                 quoique sans incidence sur le résultat, selon que l’argument de la Colom‑
                 bie s’applique aux demandes que le Nicaragua a formulées en l’espèce à
                 l’égard de la zone située à plus de 200 milles marins de la côte continen‑
                 tale de la Colombie mais à moins de 200 milles marins de ses îles, ou à
                 celles qu’il a formulées à l’égard de la zone située à moins de 200 milles

                                                                                            89




7 CIJ1093.indb 175                                                                                15/02/17 08:28

                     délimitation du plateau continental (op. ind. greenwood)            186

                 marins de la côte continentale colombienne. S’agissant de cette zone‑là, ce
                 qui nous permet de conclure qu’il n’y a pas chose jugée, c’est la manière
                 dont la Cour a défini ce qu’elle était appelée à trancher et le fait qu’elle
                 n’ait pas examiné le moindre élément de preuve du Nicaragua (comme
                 j’ai tenté de le démontrer plus haut, aux paragraphes 17 à 19). Cela vaut
                 également pour la zone située à plus de 200 milles marins de la côte conti‑
                 nentale de la Colombie mais à moins de 200 milles marins de ses îles.
                 S’agissant de cette dernière, cependant, l’absence de toute référence à son
                 sujet dans le paragraphe 129 est un motif distinct et supplémentaire de
                 rejeter l’argument de l’autorité de la chose jugée. Bien que je ne le fasse
                 pas moi‑même, il est permis de penser que ce motif est déterminant, et
                 qu’il y a donc lieu de ne rejeter la troisième exception préliminaire de la
                 Colombie qu’en ce qu’elle a trait à la demande du Nicaragua à l’égard de
                 cette zone, et de la retenir en ce qu’elle a trait à la demande du Nicaragua
                 à l’égard de la zone située à moins de 200 milles marins de la côte conti‑
                 nentale colombienne. Telle est précisément la conclusion à laquelle est
                 parvenu un membre de la Cour. C’est pourquoi il aurait été préférable
                 que la Cour se prononce séparément sur l’application du principe de l’au‑
                 torité de la chose jugée aux demandes du Nicaragua à l’égard de chacune
                 de ces zones. Je regrette qu’elle ne l’ait pas fait.

                                                      (Signé) Christopher Greenwood.




                                                                                          90




7 CIJ1093.indb 177                                                                              15/02/17 08:28

